ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made this 14th day of January, 2009 by and between RemoteMDx, Inc., a Utah corporation having an office at 150 West Civic Center Drive, Suite 400, Sandy, Utah 84070 ("Parent"), SecureAlert Enterprise Solutions, Inc., a Utah corporation having an office at 150 West Civic Center Drive, Suite 400, Sandy, Utah 84070 (“Buyer”), Bishop Rock Software, Inc., a California corporation having an office at 22222 Eucalyptus Lane, Lake Forest, California 92630 ("Seller"), and Peter C. Sarna, II, Sol Lizarbram, Steven Florek, Clydesdale Partners I, LLC, a Delaware limited liability company, and Clydesdale Partners II, LLC, a Delaware limited liability company (each a “Stockholder” and collectively “Stockholders”), with reference to the following: A.Seller desires to sell and Buyer desires to purchase substantially all of the assets of Seller used in the operation of Seller’s software subscription business (the “Business”), on the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants and agreements herein contained, and intending to be legally bound hereby, the parties hereby agree as follows: 1.SALE OF ASSETS; ASSUMPTION OF LIABILITIES 1.1Sale of Assets.(a)Purchased Assets.At the Closing (as defined in Section 1.3 below), Seller shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall accept and purchase, all of Seller's right, title and interest in and to all the tangible and intangible assets of Seller as of the Closing (the “Purchased Assets”), insofar as they relate to, are used in or are necessary for the operation of the Business as it is presently conducted and as reflected in Seller’s balance sheet as of September 30, 2008 attached hereto as Exhibit A (the "Balance Sheet") and/or the List of Purchased Assets attached hereto as Exhibit B, including, without limitation, the Assumed Contracts (as defined in Section 2.1(f) below), all furniture, fixtures and equipment, all work in process, inventory and stock in trade, all computer hardware, peripherals and software, all service parts, vehicles and machinery, all accounts receivable, goodwill, customer order backlog, purchase orders, sales leads, customer lists and customer agreements, all engineering files, specifications and drawings, technology, trademarks, trade names, trade secrets, formulae, know-how, processes, patents, patent licenses and techniques, all of Seller's operating permits, licenses andgovernmental authorizations necessary to conduct the Business as presently conducted, all of Seller's prepaid expenses and deposits with respect to the Purchased Assets (the "Prepaid Amounts"), and copies of all of Seller's books and records that relate to the Purchased Assets. (b)Excluded Assets.Notwithstanding the foregoing, Buyer shall not purchase, and Seller shall not be deemed to sell, Seller’s cash or cash equivalents (the “Excluded Assets”). 1.2Assumption of Liabilities.At the Closing, Buyer shall not assume, nor does Buyer agree to pay, any debts, liabilities or obligations of Seller of any kind whatsoever, except for Seller’s accounts payable as of the Closing Date as set forth on Exhibit C attached hereto in an amount not to exceed $80,798, that certain lease for Dell computer equipment requiring monthly payments after the Closing of approximately $200, and the liabilities arising from and after the Closing under the Assumed Contracts (the “Included Liabilities”).In particular, and without limiting the generality of the foregoing, Buyer shall not assume, and the Included Liabilities shall not include, any liability for any accounts payable as of the Closing Date in excess of $80,798, any other liabilities reflected on the Balance Sheet, any obligations to pay or contribute any sums to any pension or retirement or similar plan, any compensation or severance or other benefits of any kind due to employees of Seller through the Closing Date (except as set forth on Exhibit C) or as the result of the Closing, or any tax liabilities.All of the foregoing, and any other liabilities of Seller, known or unknown, that are not identified herein as Included Liabilities, shall be the responsibility of Seller, and Seller and Stockholders agree to indemnify and hold Buyer harmless against any and all such liabilities, as provided in Section 5 below. 1.3Closing.The closing of the purchase and sale of the Purchased Assets (the "Closing") will take place on January 14, 2009 (the "Closing Date") at the offices of Parent, unless another date or place is agreed to in writing by the parties hereto. (a)Seller Deliveries.Seller shall deliver to Buyer at the Closing: (i) a properly executed Bill of Sale in the form attached hereto as Exhibit D; (ii) such other documents and instruments of conveyance of title, in form reasonably acceptable to Buyer, sufficient to pass good and marketable title to the Purchased Assets to Buyer, free and clear of all liens or encumbrances of any type or nature other than the lien for personal property taxes not yet due and payable; and (iii) consents executed by all necessary parties to permit Buyer to assume the Licenses and Seller's interest in the Assumed Contracts. (b) Buyer Deliveries. Buyer shall deliver the Parent Shares (as defined in Section 1.4 below) to Seller immediately upon Parent’s obtaining stockholder authorization and regulatory approval to increase its authorized capital stock in an amount necessary to issue the Parent Shares but in no event later than March 31, 1.4 The Purchase Price. The purchase price for the Purchased Assets (the "Purchase Price") shall equal the sum of (a) 2,857,286 shares of Parent’s Common Stock (the “Parent Shares”), plus (b) assumption of the Included Liabilities. All property taxes and prepaid rent, license and registration fees with respect to the Purchased Assets, insurance premiums and similar items, other than the Prepaid Amounts, will be prorated as of the Closing. The Purchase Price shall be paid as follows: the Included Liabilities shall be assumed at the Closing and paid in accordance with the terms of the Assumed Contracts, and the Parent Shares shall be issued and delivered by March 31, 2009 in accordance with Section 1.3(b) above. None of the Parent Shares will be registered with the
